Per Curiam.

As the finding of Special Term apparently was that the conduct of the judgment debtor was contemptuous, it might have fined him not to exceed $250, even though the amount of actual loss to the judgment creditor was not established, (Socialistic Co-op. Pub. Assn. v. Kuhn, 164 N. Y. 473.) The record establishes that the imposition of such fine was warranted.
The order, so far as appealed from, should be reversed, with twenty dollars costs and disbursements, and the motion granted to the extent of fining the judgment debtor $250.
Martin, P. J., Townley, Dore, Cohn and Callahan, JJ., concur.
Order, so far as appealed from, unanimously reversed, with twenty dollars costs and disbursements to the appellant, and the motion granted to the extent of fining the judgment debtor $250. Settle order on notice.